Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 08/09/19. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1-8 and 17-20 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 9-16 is/are directed to a device/apparatus which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “receiving, a set of data associated with a transaction, wherein the set data associated with the transaction includes: image data; an account identifier associated with a user account; and a set of metadata; verifying, the image data for the image of the portable device by comparing it to image data for an image of a physical object registered to the user account; verifying, the set of metadata associated with the portable device by comparing it to a set of metadata associated with the physical object registered to the user account; determining, a risk score at least partly based on both the verification of the image data and the verification of the set of metadata; and transmitting, an authorization request message containing the risk score.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to gathering and analyzing data to determine if a transaction can be authorized so as to prevent fraudulent activity in portable devices. Managing transaction authorization from gathered data to prevent fraud for one or more human entities involves mitigating risk and as such is related to organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
Independent Claims 1 and 9 is/are recite substantially similar limitations to independent claim 17 and is/are rejected under 2A for similar reasons to claim 17 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “a computer-implemented method, comprising: by a transaction processing computer, for an image of a portable device; associated with the portable device, by the transaction processing computer, for the image of the portable device, to an authorizing computer, wherein the authorizing computer authorizes or does not authorize the transaction, an access device, comprising:  a processor;  a network interface; and  a non-transitory computer-readable memory storing a set of instructions configured to be executed to instruct the processor to:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claim 1, 9 and 17 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-8, 10-16, and 18-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 2 recite “wherein the image data comprises 3D image data”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-8, 10-16, and 18-20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a computer-implemented method, comprising: by a transaction processing computer, for an image of a portable device; associated with the portable device, by the transaction processing computer, for the image of the portable device, to an authorizing computer, wherein the authorizing computer authorizes or does not authorize the transaction, an access device, comprising:  a processor;  a network interface; and  a non-transitory computer-readable memory storing a set of instructions configured to be executed to instruct the processor to:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in paragraph [0025]-[0027], [0033]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 and 9 is/are recite substantially similar limitations to independent claim 17 and is/are rejected under 2B for similar reasons to claim 17 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 17 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-8, 10-16, and 18-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 9 and 17. As a result, Examiner asserts that dependent claims, such as dependent claims 2-8, 10-16, and 18-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG; JUNG-TANG (US 2016/0234633), and further in view of Ghosh; Debashis (US 2016/0247143).
*Claims 3, 11 and 17-20 are rejected using an additional reference. 

As per claims 1 and 9: Huang shows:
A computer-implemented method (Huang shows: Fig. 4), comprising: 
An access device (Huang shows: Fig. 4), comprising: 
a processor (Huang shows: Fig. 1, #100, “Server”); 
a network interface; and 
a non-transitory computer-readable memory storing a set of instructions configured to be executed to instruct the processor to:
receiving, by an access device, a transaction request from a portable device to initiate a transaction, the transaction request comprising an account identifier associated with a user account associated with the portable device receiving, by the access device, an image of the portable device ([0028]: The wireless tag 300 of the node device may comprise a first location information. The wireless tag 300 of the transaction device may comprise a second location information. A financial transaction event may be monitored by the IOT system 10 as follow: A user of the wearable device may use a credit card, bank card, any device with account information, or wireless tag 300 stored with the account information as a user information which is adapted for a financial transaction with the transaction device. The account information of the user is sent to the server 100 via the communication network 200 by the transaction device. After receiving the account information of the user, server 100 may request the identification information and a current location from the user); 
Regarding the claim limitations below:
“determining, by the access device, image data for the image of the portable device;
providing, by the access device, the image data and the account identifier to a transaction processing computer, wherein the transaction processing computer verifies the image data.”
 Regarding the claim limitations above, the term “image” is described in the specification in [0019]: “A user can register that physical object with a transaction network by supplying images of the object, as well as any distinctive metadata associated with that object, to the network. This information for that physical object can be associated with the user.” Further, in [0034]: “In some embodiments, the authorization request message may include images, metadata, or contextual data associated with a physical object. For example, if the physical object is a vehicle, the authorization request message may include images of the vehicle as well as metadata associated with that particular vehicle, such as a license plate number or a vehicle identification number, and so forth.” 
In light of the specification, Huang does not show “image” as is recited in the specification, however, Ghosh shows “image” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
Reference Huang and Reference Ghosh are analogous prior art to the claimed invention because the references perform financial transaction verification. Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A); and 
Regarding the claim limitations below:
“wherein the transaction processing computer thereafter transmits an authorization request message to an authorizing computer, wherein the authorizing computer authorizes or does not authorize the transaction.”
Even though, Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
Further, Ghosh shows the above limitation at least in [0038]: the payment card company network 150 (that includes a financial transaction processing company) routes, via 162, the transaction to the issuing bank or card issuer 160, which is identified using information in the transaction message. The card issuer 160 approves or denies an authorization request, and then routes, via the payment card company network 150, an authorization response back to the acquirer 140. The acquirer 140 sends approval to the POS device of the merchant 130. Thereafter, seconds later, if the transaction is approved, the card holder completes the purchase and receives a receipt.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claims 2 and 10: Huang shows:
wherein the image data comprises 3D image data ([0020]: three dimensional data gathered).

As per claims 4 and 12: 
wherein the portable device is a vehicle.
Huang does not show “vehicle” as is recited in the specification, however, Ghosh shows “vehicle” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claims 5 and 13: 
“further comprising: 
receiving, by the access device, a set of metadata associated with the vehicle, wherein the set of metadata associated with the vehicle includes one or more of: 
a license plate number, a vehicle identification number (VIN), a number of miles the vehicle has been driven, and a timestamp; and providing, by the access device, the set of metadata to the transaction processing computer, wherein the transaction processing computer further verifies the set of metadata.”
Huang does not show “vehicle” as is recited in the specification, however, Ghosh shows “vehicle” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). Ghosh shows “metadata” ([0051]).
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A)

As per claims 6 and 14: Huang shows:
wherein the account identifier is a token (Huang shows: identification information, account information, etc. [0018]. user's identification information [0023], [0028]: user's identification information. [0028]: The server 100 may match the identification information to the account information to ensure the one making the financial transaction is the owner of the account.).

As per claims 7 and 15: Huang shows:
wherein the image data for the image of the portable device comprises a set of 3D planar cross-sections ([0020]: three dimensional data gathered).

As per claims 8 and 16: Huang shows:
wherein the access device comprises a sensor configured to interface with the portable device to obtain a metadata item associated with the portable device ([0002]-[0004]: IOT device sensor).

Claims 3, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG; JUNG-TANG (US 2016/0234633), further in view of Ghosh; Debashis (US 2016/0247143) and Faith; Patrick et al. (US 2015/0348019).

As per claims 3 and 11: 
Regarding the claim limitations below, Huang does not show “a camera”, as such Huang does not show:
wherein the access device comprises a camera configured to capture the image of the portable device.
Reference Faith shows “a camera” at least in [0022]: smart phone camera, [0061]: digital camera.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Faith, particularly the analysis of the image to determine fraudulent activity [0065]-[0066] in the combination of the disclosures for Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), and Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using image analysis as taught by Reference Faith (see at least in [0065]-[0066]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang/ Ghosh in view of Reference Faith, the results of the combination were predictable (MPEP 2143 A).

As per claim 17: Huang shows:
A computer-implemented method (Huang shows: Fig. 4), comprising: 
receiving, by a transaction processing computer, a set of data associated with a transaction, wherein the set data associated with the transaction includes ([0028]: The wireless tag 300 of the node device may comprise a first location information. The wireless tag 300 of the transaction device may comprise a second location information. A financial transaction event may be monitored by the IOT system 10 as follow: A user of the wearable device may use a credit card, bank card, any device with account information, or wireless tag 300 stored with the account information as a user information which is adapted for a financial transaction with the transaction device. The account information of the user is sent to the server 100 via the communication network 200 by the transaction device. After receiving the account information of the user, server 100 may request the identification information and a current location from the user): 
Regarding the claim limitations below:
“image data for an image of a portable device”
Regarding this claim limitation, the term “image” is described in the specification in [0019]: “A user can register that physical object with a transaction network by supplying images of the object, as well as any distinctive metadata associated with that object, to the network. This information for that physical object can be associated with the user.” Further, in [0034]: “In some embodiments, the authorization request message may include images, metadata, or contextual data associated with a physical object. For example, if the physical object is a vehicle, the authorization request message may include images of the vehicle as well as metadata associated with that particular vehicle, such as a license plate number or a vehicle identification number, and so forth.” 
In light of the specification, Huang does not show “image” as is recited in the specification, however, Ghosh shows “image” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
Reference Huang and Reference Ghosh are analogous prior art to the claimed invention because the references perform financial transaction verification. Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A); 
an account identifier associated with a user account associated with the portable device (Huang shows: identification information, account information, etc. [0018]. user's identification information [0023], [0028]: user's identification information. [0028]: The server 100 may match the identification information to the account information to ensure the one making the financial transaction is the owner of the account.); and 
Regarding the claim limitation below:
“a set of metadata associated with the portable device”
Huang does not show “metadata”. Ghosh shows “metadata”: [0051]).
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below:
“verifying, by the transaction processing computer, the image data for the image of the portable device by comparing it to image data for an image of a physical object registered to the user account ; 
verifying, by the transaction processing computer, the set of metadata associated with the portable device by comparing it to a set of metadata associated with the physical object registered to the user account;”
Regarding the claim limitations above, the term “image” is described in the specification in [0019]: “A user can register that physical object with a transaction network by supplying images of the object, as well as any distinctive metadata associated with that object, to the network. This information for that physical object can be associated with the user.” Further, in [0034]: “In some embodiments, the authorization request message may include images, metadata, or contextual data associated with a physical object. For example, if the physical object is a vehicle, the authorization request message may include images of the vehicle as well as metadata associated with that particular vehicle, such as a license plate number or a vehicle identification number, and so forth.” 
In light of the specification, Huang does not show “image” as is recited in the specification, however, Ghosh shows “image” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
Reference Huang and Reference Ghosh are analogous prior art to the claimed invention because the references perform financial transaction verification. Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).
 Regarding the claim limitations below:
“determining, by the transaction processing computer, a risk score at least partly based on both the verification of the image data for the image of the portable device and the verification of the set of metadata associated with the portable device; and
transmitting, by the transaction processing computer, an authorization request message containing the risk score to an authorizing computer, wherein the authorizing computer authorizes or does not authorize the transaction.”
Neither Huang nor Ghosh show a “risk score”. However, Reference Faith shows “risk score” at least in [0064]: If the background image does not match the timing indicated from the image 205, then a risk score may be increased as the background image may be fake. In some embodiments such as in FIG. 2A3, the time 297 may be indicated in the background 225. If the time in the metadata of the image 205 does not closely match the time in the background 225, then a risk score may be increased and if the time matches, then a risk score may be decreased.
Reference Huang/ Ghosh and Reference Faith are analogous prior art to the claimed invention because the references perform financial transaction verification. Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041]. Reference Faith shows payment transaction information verification in [0065]-[0066].
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Faith, particularly the analysis of the image to determine fraudulent activity [0065]-[0066] in the combination of the disclosures for Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), and Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using image analysis as taught by Reference Faith (see at least in [0065]-[0066]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang/ Ghosh in view of Reference Faith, the results of the combination were predictable (MPEP 2143 A).
Even though, Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
Further, Ghosh shows the above limitation at least in [0038]: the payment card company network 150 (that includes a financial transaction processing company) routes, via 162, the transaction to the issuing bank or card issuer 160, which is identified using information in the transaction message. The card issuer 160 approves or denies an authorization request, and then routes, via the payment card company network 150, an authorization response back to the acquirer 140. The acquirer 140 sends approval to the POS device of the merchant 130. Thereafter, seconds later, if the transaction is approved, the card holder completes the purchase and receives a receipt.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claim 18: 
wherein the portable device is a vehicle.
Huang does not show “vehicle” as is recited in the specification, however, Ghosh shows “vehicle” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claim 19: 
Regarding the claim limitations below:
“wherein the physical object registered to the user account is a vehicle.;”
Regarding the claim limitations above, the term “vehicle” is described in the specification in [0019]: “A user can register that physical object with a transaction network by supplying images of the object, as well as any distinctive metadata associated with that object, to the network. This information for that physical object can be associated with the user.” Further, in [0034]: “In some embodiments, the authorization request message may include images, metadata, or contextual data associated with a physical object. For example, if the physical object is a vehicle, the authorization request message may include images of the vehicle as well as metadata associated with that particular vehicle, such as a license plate number or a vehicle identification number, and so forth.” 
In light of the specification, Huang does not show “vehicle” as is recited in the specification, however, Ghosh shows “vehicle” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claim 20: Huang shows:
wherein the account identifier is a token (Huang shows: identification information, account information, etc. [0018]. user's identification information [0023], [0028]: user's identification information. [0028]: The server 100 may match the identification information to the account information to ensure the one making the financial transaction is the owner of the account.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:	
Miettinen et al. IoT Sentinel: Automated Device-Type Identification for Security Enforcement in IoT. Date: 12/13/2016. https://arxiv.org/pdf/1611.04880.pdf. This reference is concerned with the rapid growth of the Internet-of-Things (IoT), concerns about the security of IoT devices have become prominent. Several vendors are producing IP-connected devices for home and small office networks that often suffer from flawed security designs and implementations. They also tend to lack mechanisms for firmware updates or patches that can help eliminate security vulnerabilities. Securing networks where the presence of such vulnerable devices is given, requires a brownfield approach: applying necessary protection measures within the network so that potentially vulnerable devices can coexist without endangering the security of other devices in the same network. In this paper, we present IOT SENTINEL, a system capable of automatically identifying the types of devices being connected to an IoT network and enabling enforcement of rules for constraining the communications of vulnerable devices so as to minimize damage resulting from their compromise. We show that IOT SENTINEL is effective in identifying device types and has minimal performance overhead.
Foreign Reference:	
(CN 107835174 A) Tan Yiyong. This reference discloses the invention discloses an anti-fraud system for an account book based on the Internet of Things (IoT).  The system comprises a main account book module, a mobile equipment terminal, a user terminal, and an anti-fraud module, wherein the main account book module is used for storing the latest updated business information, so that data support can be provided for business execution; the mobile equipment terminal is connected with the main account book module, and comprises a remote meter reading device which can send a business execution request to the main account book module, download a meter reading request from the main account book module and execute meter reading; the user terminal comprises a gas meter with a signal transcribing module, and the signal transceiving module can receive a request signal transmitted by the remote meter reading device and send gas consumption conditions of a user to the remote meter reading device; and the anti-fraud module is connected with the mobile equipment terminal and the main account book module, and carries out anti-fraud processing according to the business execution request of the mobile equipment terminal, so that monitoring and anti-fraud analysis can be carried out on a business execution process.  The anti-fraud system for the account book provided by the invention has the advantages that the meter reading by the mobile equipment terminal can be achieved, and anti-fraud evaluation on gas information can be carried out, so that high completeness and safety of the account book are guaranteed.  
	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624